NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 JAVIER HERRERA-CASTANEDA,                        No.    15-72489

                   Petitioner,                    Agency No. A095-723-057

   v.
                                                  MEMORANDUM*
 JEFF B. SESSIONS, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Javier Herrera-Castaneda, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Avagyan v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny the petition for review.

      The BIA did not abuse its discretion in denying Herrera-Castaneda’s motion

to reopen as untimely, where it was filed more than two years after his final order

of removal, see 8 C.F.R. § 1003.2(c)(2), and Herrera-Castaneda did not

demonstrate his motion came within any statutory or regulatory exception to the

filing deadline, see 8 U.S.C. § 1229a(c)(7)(C)(ii), (iv); 8 C.F.R. §1003.2(c)(3).

      Herrera-Castaneda contends the BIA did not address his contention

regarding equitable tolling. Although his motion to reopen uses the term equitable

tolling, his request also refers to sua sponte reopening, uses the standard for sua

sponte reopening instead of discussing tolling factors, and cites to authority

regarding sua sponte reopening. Because the BIA’s order does address sua sponte

reopening, remand is not warranted.

      In light of this decision, we need not address Herrera-Castaneda’s remaining

contentions regarding the merits of his motion to reopen or eligibility for

cancellation of removal.

      PETITION FOR REVIEW DENIED.




                                          2                                      15-72489